Citation Nr: 0607140	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  01-00 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans Insurance (RH) 
under Title 38 United States Code, Section 1922(a).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION
The veteran had active service from October 1970 to June 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 determination of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO & IC).  

In connection with his appeal the veteran testified before 
the undersigned in May 2002.  In October 2002, the Board 
remanded the case to the Philadelphia RO & IC pending 
adjudication of several additional service connection claims 
by the Detroit, Michigan, Regional Office (RO).  The case has 
been returned to the Board for further appellate 
consideration.


REMAND

According to the statutory provisions that govern the 
determination of eligibility for RH, such insurance can be 
furnished when the claimant is in good health, other than 
disabilities for which service connection has been 
established.  38 U.S.C.A. § 1922(a) (West 1991).  

In the instant case, the veteran is seeking service 
connection for additional disabilities.  In particular, he 
contends that service connection is warranted for a lung 
disorder, sinusitis, left shoulder condition, neck condition, 
nicotine dependence, and heart disease with hypertension.  
Service connection for these disabilities was denied by the 
Detroit RO in a rating action dated in January 2005.  A 
notice of disagreement with this decision was received by the 
Philadelphia RO & IC in January 2006.  As the January 2006 
notice of disagreement placed these issues in appellate 
status, the matter must be remanded for the originating 
agency to issue a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

The veteran's claims for service connection are inextricably 
intertwined with the insurance matter on appellate.  
Therefore, the Board will defer its decision on the insurance 
matter.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  The VBA should furnish to the veteran 
a statement of the case addressing the 
issues of entitlement to service 
connection for a lung disorder, 
sinusitis, left shoulder disability, neck 
disability, nicotine dependence, and 
heart disease with hypertension.  The 
veteran should be properly notified of 
the requirements to perfect an appeal 
with respect to these issues.

2.  Thereafter, the claims files should 
be returned to the Philadelphia RO & IC, 
which should re-adjudicate the issue of 
entitlement to RH insurance, if 
appropriate.  If the benefit sought by 
the veteran is not granted, he should be 
provided a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

